DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Welgemoed (WO 96/15983).
Regarding claim 1, the reference Welgemoed discloses a reactor system suitable  for thermally treating a hydrocarbon-containing stream comprising: a pressure containment vessel (10) comprising an interior chamber defined by a first end (30), a second end (32), and at least one side wall (12) extending from the first end (30) to the second end (32); and a heat transfer medium (14) that converts electrical current to heat and is positioned within the interior chamber of the pressure containment vessel (10) (see page 6, last paragraph; page 7, last paragraph; Fig. 1), wherein the heat transfer medium (14) comprises a first end face (i.e., end face of element 18), a second end face (i.e., end face of element 20), and channels (14) extending between the first end face (18) and the second end face (20), and the second end face (20) is placed against the second end (32) (see page 8, first paragraph; Fig. 1).
Regarding claim 2, the reference Welgemoed discloses the system, wherein the heat transfer medium comprises ceramic (see page 7, last paragraph). 
Regarding claim 3, the reference Welgemoed discloses the system, wherein a pressure of the interior chamber of the pressure containment vessel (10) can be modified without heating any of the first end of the pressure containment vessel (30), the second end of the pressure containment vessel (32), the at least one side wall of the pressure containment vessel (12), and the heat transfer medium (14) (see page 7, last paragraph; Fig. 1).
Regarding claim 5, the reference Welgemoed discloses the system, wherein the reactor system further comprises a quench exchanger fluidly coupled to an outlet of the pressure containment vessel (10) (see page 9, lines 11-14; page 11, lines 7-8; Fig. 2).
Regarding claim 16, the reference Welgemoed discloses the system, wherein the heat transfer medium (14) is silicon carbide (see page 3, lines 10-15; page 7, last paragraph). 
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Welgemoed as applied to claim 1 above, and further in view of Mortensen et al. (US 2021/0113983).
Regarding claim 4, the reference Welgemoed discloses that the heat transfer medium (14) includes an electrical resistor (see Abstract; page 6, last paragraph; page 7, last paragraph) and an electrical lead line that is removably coupled to a source of electrical current (see page. 11, last paragraph). The reference Welgemoed, however, does not specifically disclose having the heat transfer medium removably positioned in the pressure containment vessel, and an electrical insulator, as required in claim 4. 
 The reference Mortensen et al. teaches a reactor system (100) for thermally treating a hydrocarbon-containing stream (see para. [0001]) comprising: a pressure containment vessel (20) comprising an interior chamber defined by a first end, a second end, and at least one side wall extending from the first end to the second end (see para. [0116]; Figs. 1a-1b); and a heat transfer medium (10) that converts electrical current to heat and is positioned within the interior chamber of the pressure containment vessel (see paras. [0016]; [0024]; [0116]; Figs. 1a-1b)), wherein the heat transfer medium comprises a first end face, a second end face, and channels (70) extending between the first end face and the second end face (see paras.[0127]-[0129]; Figs. 1a-1b; Fig. 6). The reference Mortensen et al. further discloses that the heat transfer medium (10) is removably positioned in the pressure containment vessel (20) and has an electrical lead line that is removably coupled to a source of electrical current (see paras. [0132]; [00135]; Figs. 1a-2; and Figs. 7-9). The reference Mortensen et al. further discloses that an electrical insulator may be provided between the heat transfer medium (10) and the pressure containment vessel (20) (see paras. [0044]; [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Welgemoed and Mortensen et al., and modified the system of Welgemoed to similarly have the heat transfer medium (14) removably positioned in the pressure containment vessel (10) so as to make the heat transfer medium (14) separable from the system. It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the heat transfer medium (14) of Welgemoed with an electrical insulator to provide an electrical insulation between the heat transfer medium (14) and the pressure containment vessel (10), as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 20, the reference Welgemoed discloses the system, wherein: the heat transfer medium (14) comprises ceramic (see page 7, last paragraph); a pressure of the interior chamber of the pressure containment vessel (10) can be modified without heating any of the first end of the pressure containment vessel (30), the second end of the pressure containment vessel (32), the at least one side wall of the pressure containment vessel (12), and the heat transfer medium (14) (see page 7, last paragraph; Fig. 1); the heat transfer medium (14) includes an electrical resistor (see Abstract; page 6, last paragraph; page 7, last paragraph) and an electrical lead line that is removably coupled to a source of electrical current (see page. 11, last paragraph); and the reactor system further comprises a quench exchanger fluidly coupled to an outlet of the pressure containment vessel (10) (see page 9, lines 11-14; page 11, lines 7-8; Fig. 2).
The reference Welgemoed, however, does not specifically disclose having the heat transfer medium removably positioned in the pressure containment vessel, and an electrical insulator as required in claim 20. 
 The reference Mortensen et al. teaches a reactor system (100) for thermally treating a hydrocarbon-containing stream (see para. [0001]) comprising: a pressure containment vessel (20) comprising an interior chamber defined by a first end, a second end, and at least one side wall extending from the first end to the second end (see para. [0116]; Figs. 1a-1b); and a heat transfer medium (10) that converts electrical current to heat and is positioned within the interior chamber of the pressure containment vessel (see paras. [0016]; [0024]; [0116]; Figs. 1a-1b)), wherein the heat transfer medium comprises a first end face, a second end face, and channels (70) extending between the first end face and the second end face (see paras.[0127]-[0129]; Figs. 1a-1b; Fig. 6). The reference Mortensen et al. further discloses that the heat transfer medium (10) is removably positioned in the pressure containment vessel (20) and has an electrical lead line that is removably coupled to a source of electrical current (see paras. [0132]; [00135]; Figs. 1a-2; and Figs. 7-9). The reference Mortensen et al. further discloses that an electrical insulator may be provided between the heat transfer medium (10) and the pressure containment vessel (20) (see paras. [0044]; [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Welgemoed and Mortensen et al., and modified the system of Welgemoed to similarly have the heat transfer medium (14) removably positioned in the pressure containment vessel (10) so as to make the heat transfer medium (14) separable from the system. It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the heat transfer medium (14) of Welgemoed with an electrical insulator to provide an electrical insulation between the heat transfer medium (14) and the pressure containment vessel (10), as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 16 of copending Application No. 17/271,720 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 16 of the reference application teach the reactor system recited in the instant claims 1-3 and 16 of the instant application.

This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774